FEW, C.J.,
concurring:
I agree with the result reached by the majority to affirm the family court’s decision to deny a reduction in child support payments. I disagree, however, with the majority’s interpretation of the parties’ settlement agreement. In my opinion, the phrase “Child support will be revisited on an annual basis” clearly and unambiguously indicates the parties intended that child support would be recalculated annually without the need for either party to demonstrate a substantial change in circumstances. She Gaffney v. Gaffney, 401 S.C. 216, 221-22, 736 S.E.2d 683, 686 (Ct.App.2012)(“The interpretation of [marital litigation] agreements is a matter of contract law. When an agreement is clear on its face and unambiguous, the court’s only function is to interpret its lawful meaning and the intent of the parties as found within the agreement.” (citation omitted)). To that extent, I respectfully disagree with the majority
In my opinion, however, the family court correctly denied the request to decrease child support. Even accepting the father’s contention that his current income is close to zero, his income earning capacity is substantial. See Marchant v. Marehant, 390 S.C. 1, 9, 699 S.E.2d 708, 712-13 (Ct.App.2010)(“[T]he case law is clear that when a payor spouse seeks to reduce support obligations based on his diminished income, *247a court should consider the payor spouse’s earning capacity.” (citation omitted)); Spreeuw v. Barker, 385 S.C. 45, 62, 682 S.E.2d 843, 851 (Ct.App.2009) (“[T]he common thread in cases where actual income versus earning capacity is at issue is that courts are to closely examine the payor’s ... reasonable explanation for the decreased income.” (citation omitted)). Moreover, while the father’s new wife’s income does not enter the analysis of child support, see S.C.Code Ann. Regs. 114-4720(A)(1) (2012) (defining “income as the actual gross income of the parent”), the fact that she is completely supporting him means he lives essentially expense free and has the ability to continue to support his children at the current level, even if his actual income has substantially decreased.